Exhibit 10.10

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this          day of
                        , 20    , by and between Broadwind Energy, Inc., a
Delaware corporation (the “Company”), and                                     
(“Participant”).

 

RECITALS

 

A.                                   Participant on the date hereof is a key
employee, officer or director of, or consultant or advisor to, the Company or
one of its Affiliates; and

 

B.                                     The Company wishes to grant a stock
appreciation right to Participant to pursuant to the Company’s 2007 Equity
Incentive Plan (the “Plan”); and

 

C.                                     The Administrator of the Plan has
authorized the grant of a stock appreciation right to Participant and has
determined that, as of the effective date of this Agreement, the fair market
value of the Company’s Common Stock is
                                                   Dollars ($            ) per
share (the “Exercise Price”).

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF SAR

 

The Company hereby grants to Participant on the date set forth above (the “Date
of Grant”), stock appreciation rights (the “SAR”) with respect to an aggregate
of                                            (                ) shares of
Common Stock at the Exercise Price on the terms and conditions set forth herein,
and subject to adjustment pursuant to Section 14 of the Plan.

 

ARTICLE II.  DURATION AND EXERCISABILITY

 

A.                                   General.  The term during which the SAR may
be exercised shall terminate on                                       ,
                , except as otherwise provided in Articles II.B. and II.C.
below.  The SAR shall vest and become exercisable according to the following
schedule:

 

 

 

Cumulative Percentage

Vesting Date

 

of Shares

 

 

 

         , 20    

 

         

         , 20    

 

         

        , 20    

 

         

        , 20    

 

         

        , 20    

 

         

 

--------------------------------------------------------------------------------


 

Once the SAR becomes fully exercisable, Participant may continue to exercise the
SAR under the terms and conditions of this Agreement until the termination of
the SAR as provided herein.  If Participant does not exercise the SAR with
respect to the full number of shares for which Participant is then entitled,
Participant may, upon any subsequent exercise prior to the SAR’s termination,
exercise the SAR for such previously unexercised portion.

 

B.                                     Termination of Employment for Reasons
Other Than Death or Disability.  In the event Participant ceases to be [a key
employee or officer] [a consultant or advisor] [a director] of the Company or
any Affiliate for any reason other than death or an event that constitutes
permanent and total disability within the meaning of Section 22(e)(3) of the
Code (“Disability”), any unexercised portion of this SAR which was exercisable
as of the date of such termination may be exercised, in whole or in part, by
Participant before the earlier of (i) the close of business on the three-month
anniversary date of such termination of employment, and (ii) the Expiration
Date.  To the extent this SAR was not exercisable upon such termination of
employment, or if Participant does not exercise the unexercised portion of the
SAR that was exercisable within the time specified in this Article II.B., all
rights of Participant under this SAR shall terminate, and the SAR shall
thereafter be void.

 

C.                                     Termination of Employment Due to Death or
Disability.  In the event Participant ceases to be [a key employee or officer]
[a consultant or advisor] [a director] of the Company or any Affiliate by reason
of death or Disability, any unexercised portion of this SAR which was
exercisable as of the date of such termination may be exercised, in whole or in
part, by Participant (or by Participant’s heirs or legal representative(s) in
the event of death or Disability) before the earlier of (i) the close of
business on the twelve-month anniversary date of such termination of employment
and (ii) the Expiration Date.  To the extent this SAR was not exercisable upon
such termination of employment, or if Participant does not exercise the
unexercised portion of the SAR that was exercisable within the time specified in
this Article II.C., all rights of Participant under this SAR shall terminate,
and the SAR shall thereafter be void.

 

ARTICLE III.  MANNER OF EXERCISE AND PAYMENT

 

A.                                   General.  The SAR may be exercised only by
Participant (or other proper party in the event of death or incapacity), subject
to the conditions of the Plan and subject to such other administrative rules as
the Administrator may deem advisable, by delivering written notice of exercise
to the Company at its principal office. The notice shall state the number of
shares as to which the SAR is being exercised.  The exercise of the SAR shall be
deemed effective upon receipt of such notice by the Company, and the date of
such receipt shall be the “date of exercise” for all purposes under this
Agreement.  The SAR may be exercised with respect to some or all of the
exercisable shares and, if partially exercised, may be so exercised as to the
unexercised shares any number of times during the term of the SAR as provided
herein.

 

B.                                     Form of Payment.  Upon the exercise of
all or a portion of the SAR, Participant shall be entitled to (1) that number of
shares of Stock having an aggregate Fair Market Value equal to (i) the excess of
(A) the per share Fair Market Value of the Company’s Common Stock as of the date
of exercise over (B) the per share exercise price specified in Article I above,
multiplied by (ii) the number of shares specified in the Participant’s notice of
exercise; (2) a cash payment equal to (i) the excess of (A) the per share Fair
Market Value of the Company’s Common Stock as of the date of exercise over
(B) the per share exercise price specified in Article I above, multiplied by
(ii) the number of shares specified in the Participant’s notice of exercise; OR
(3) a combination of cash and shares of stock having a value equal to (i) the
excess of (A) the per share Fair Market Value of the Company’s Common Stock as
of the date of exercise over (B) the per share exercise price specified in
Article I above, multiplied by (ii) the number of shares specified in the
Participant’s notice of exercise.  Participant may indicate his or her
preference for the form of settlement of the SAR, however the Administrator
shall make the final determination of whether the SAR is settled in Common
Stock, cash, or a combination thereof.

 

2

--------------------------------------------------------------------------------


 

C.                                     Stock Transfer Records.  As soon as
practicable after the effective exercise of all or any part of the SAR,
Participant shall be recorded on the stock transfer books of the Company as the
owner of the shares purchased, and the Company may deliver to Participant one or
more duly issued stock certificates evidencing such ownership.  All requisite
original issue or transfer documentary stamp taxes shall be paid by the Company.

 

ARTICLE IV.  NONTRANSFERABILITY

 

This SAR shall not be transferable, in whole or in part, by Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in this Agreement have lapsed.  If Participant
shall attempt any transfer of this SAR prior to such date, such transfer shall
be void and this SAR shall terminate.

 

ARTICLE V. WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes are withheld from any amounts payable by the Company to
Participant.  If the Company is unable to withhold such federal and state taxes,
for whatever reason, Participant hereby agrees to pay to the Company an amount
equal to the amount the Company would otherwise be required to withhold under
federal or state law.  Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part (i) by delivering shares of
common stock, or (ii) by electing to have the Company withhold shares of Common
Stock otherwise issuable to Participant as a result of the exercise of this SAR,
in either case having a Fair Market Value, as of the date the amount of tax to
be withheld is determined under applicable tax law, equal to the minimum amount
required to be withheld for tax purposes based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise. 
Participant’s request to deliver shares or to have shares withheld for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law.  Participant’s request shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities and Exchange Act of 1934, if applicable.

 

ARTICLE VI.  CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) may
result in an adjustment, reduction or enlargement, as appropriate, in the number
of shares subject to this SAR.  Any additional shares that are credited pursuant
to such adjustment shall be subject to the same restrictions as are applicable
to the shares with respect to which the adjustment relates.

 

ARTICLE VII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE VIII.  2007 EQUITY INCENTIVE PLAN

 

The SAR represented by this Agreement has been granted under, and is subject to
the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE IX.  MISCELLANEOUS

 

A.                                   Employment or Other Relationship; Rights as
a Stockholder.  Nothing in this Agreement shall be construed to (a) limit in any
way the right of the Company or any Affiliate to terminate the status of
Participant as an employee of the Company at any time, or (b) be evidence of any
agreement or understanding, express or implied, that the Company or any
Affiliate will employ Participant in any particular position, at any particular
rate of compensation or for any particular period of time.  Participant shall
have no rights as a stockholder with respect to shares issued under this
Agreement until such shares have been issued to Participant.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.

 

B.                                     Securities Law Compliance.  Participant
shall not transfer or otherwise dispose of the shares of Stock received pursuant
to this Agreement until such time as counsel to the Company shall have
determined that such transfer or other disposition will not violate any state or
federal securities laws.  Participant may be required by the Company, as a
condition of the effectiveness of this SAR, to agree in writing that all Stock
subject to this Agreement shall be held, until such time that such Stock is
registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the certificates for such shares shall bear an appropriate legend
to that effect and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.

 

C.                                     Lockup Period Limitation.  Participant
agrees that in the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and that the underwriter(s) seek to impose
restrictions under which certain stockholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock, Participant hereby agrees that
for a period not to exceed 180 days from the prospectus, Participant will not
sell or contract to sell or grant an option to buy or otherwise dispose of this
SAR or any of the underlying shares of Common Stock without the prior written
consent of the of the underwriter(s) or its representative(s).

 

D.                                    Blue Sky Limitation.  Notwithstanding
anything in this Agreement to the contrary, in the event the Company makes any
public offering of its securities and determines, in its sole discretion, that
it is necessary to reduce the number of issued but unexercised stock purchase
rights so as to comply with any state securities or Blue Sky law limitations
with respect thereto, the Administrator of the Company shall accelerate the
vesting of this restricted stock award, provided that the Company gives
Participant 15 days’ prior written notice of such acceleration.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.                                      Accounting Compliance.  Participant
agrees that, if a “transaction” (as defined in Section 14 of the Plan) occurs,
and Participant is an “affiliate” of the Company or any Affiliate (as defined in
applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements

 

4

--------------------------------------------------------------------------------


 

of Rule 145 of the Securities Act of 1933, as amended, and the requirements of
such other legal or accounting principles, and will execute any documents
necessary to ensure such compliance.

 

F.                                      Stock Legend.  The Administrator may
require that the certificates for any shares of Common Stock issued to
Participant (or, in the case of death, Participant’s successors)  under this
Agreement shall bear an appropriate legend to reflect the restrictions of this
Article; provided, however, that failure to so endorse any of such certificates
shall not render invalid or inapplicable this Article IX.

 

G.                                     Shares Reserved.  The Company shall at
all times during the term of this SAR reserve and keep available such number of
shares as will be sufficient to satisfy the requirements of this Agreement.

 

H.                                    Arbitration.  Any dispute arising out of
or relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud and inducement, shall be discussed between
the disputing parties in a good faith effort to arrive at a mutual settlement of
any such controversy.  If, notwithstanding, such dispute cannot be resolved,
such dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

ARTICLE X.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page  follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

PARTICIPANT

By execution hereof, the Participant acknowledges having
received a copy of the Plan.

 

 

6

--------------------------------------------------------------------------------